It is obvious that the construction of §§ 206, 207 and 208, Rem. Comp. Stat., upon sound reasoning as well as good policy for the purpose of preventing a multiplicity of suits, expenses and inconvenience, should be the same as the construction, upon similar statutes, in Texas, Missouri, California, North Carolina, Indiana, Georgia, Oregon, Arkansas, and, especially, that in Wyoming referred to in the majority opinion.
Nor is there any substantial ground for saying that this court has consistently construed the sections of our statute cited as is now held in this case. The same question has hitherto never been squarely before us. In the cases cited in the majority opinion in 10 Wn. 147, 38 P. 670; 42 Wn. 448, 85 P. 35;74 Wn. 370, 133 P. 467; 91 Wn. 383, 157 P. 870, and118 Wn. 674, 204 P. 783, which were, it is true, surely transitory actions, the corporation was the sole defendant sued. In Whitman County v. United States Fidelity  Guaranty Co.,49 Wn. 150, 94 P. 906, a private corporation was sued in the wrong county, and joined with it was an individual defendant who was not a resident of that county; and therefore it was the same as if a private corporation had been the sole defendant in the county in which it was sued. In all such cases the legislature might well provide that such private corporations should be sued only as prescribed in § 206. *Page 222 
It is specious to say that, although the decision in McMasterv. Advance Thresher Co., supra, may have been wrong,
". . . it has been within the power of the legislature for thirty-two years to have corrected the mistake, and the power still rests there to make provision for the suing of a corporation in counties where it may be joined with some resident defendant. This court cannot so legislate."
The legislature for thirty-two years has simply acquiesced in the decision that under § 206 a private corporation could not be sued as the sole defendant in a county in which it did not do business, or in which it did not have its principal place of business, or an office for the transaction of business, or some resident agent upon whom valid service of process could be made. The legislature has probably so acquiesced, because it thought it had already legislated upon the subject and provided for the acquisition of jurisdiction against a private corporation where it is joined with other proper defendants in a county where the court has jurisdiction of the subject-matter, and can obtain personal jurisdiction of the co-defendants and so try all of the action together and not split it up.
It seems to me it matters little whether the leading case in 10 Wn. was right or wrong. This is an entirely different case, governed by other additional statutory provisions.
I am unable to agree with the majority and therefore dissent.
TOLMAN, C.J., concurs with HOLCOMB, J. *Page 223